Citation Nr: 0209623	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  98-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation, 
effective from January 1997.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from August 1967 to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from January 1997.

In a February 2002 argument, the veteran's representative 
asserts that the veteran is unemployable due to his service-
connected disabilities alone.  This assertion constitutes a 
claim for a total rating for compensation purposes based on 
individual unemployability that has not been adjudicated by 
the RO.  Under the circumstances, the Board will not review 
that matter.  The issue of entitlement to a total rating for 
compensation purposes based on individual unemployability is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The PTSD is manifested primarily by nightmares and 
flashbacks of experiences in Vietnam, depression, occasional 
suicidal ideation, constricted affect, hypersensitivity, 
startle response, and difficulty with concentration that 
produce occupational and social impairment with reduced 
reliability and productivity.

2.  PTSD that produces occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships are not found at any time 
from January 1997.


CONCLUSION OF LAW

The criteria for a higher rating of 50 percent for PTSD, 
effective from January 1997, are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for a higher rating for PTSD, initially 
assigned a 30 percent evaluation, effective from January 
1997, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the PTSD.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

VA and private medical records, including documents received 
from the Social Security Administration (SSA) in 1996, show 
that the veteran was treated and evaluated for psychiatric 
problems from 1996 to 2001.  The more salient medical reports 
are discussed below.

SSA documents dated in 1993 reveal that the veteran was 
awarded disability benefits based primarily on severe 
degenerative disc disease.  Other disabilities included a 
schizotypal personality disorder and history of alcohol 
abuse.

The veteran underwent a VA psychiatric examination in July 
1996.  It was noted that he was using Thorazine for mental 
problems.  His concentration was not impaired.  He was 
oriented to time, place, and self.  His reasoning and insight 
were adequate.  The Axis I diagnosis was dysthymic disorder.

A VA report shows that the veteran underwent a social work 
survey in May 1997.  It was noted that he was disabled from a 
back injury and that he had not worked since 1991.  His 
symptoms included poor concentration, memory impairment, 
sleep disturbances, procrastination, headaches, low self 
esteem, impatience, nightmares, nervousness, poor appetite, 
guilt, suicidal thoughts and sensitivity, withdrawal, 
decreased sex drive, started reactions, hypersensitivity, 
lack of friends, sexual difficulties, and difficulty with 
intimacy.  It was noted that he had a lot of communication 
and relationship problems with his third wife.  

The veteran underwent psychiatric examination at a VA 
facility in June 1997.  He was oriented to time, place, and 
person.  He denied any hallucinations or delusions.  He 
talked about his flashbacks and nightmares related to events 
in Vietnam.  He complained of having depression and thinking 
about suicide most of the time.  He reported remaining to 
himself.  His concentration was impaired and he did not pay 
attention to what he was doing.  His thought process seemed 
to be organized.  His insight and judgment were adequate.  
The Axis I diagnosis was PTSD with depressive symptoms.

A private medical report dated in October 1997, notes that 
the veteran had been receiving treatment from the signatory, 
a psychiatrist, since 1991.  The signatory noted that the 
veteran met the evaluation for a 50 percent evaluation for 
PTSD because his symptoms included flattened affect, 
impairment of memory, impairment of judgment, and 
disturbances of motivation and mood and difficulties 
establishing social and work relationships.  It was also 
noted that the veteran also had chronic alcohol abuse.

Medical reports from a Vet Center were received in 1998.  
Those reports are to the effect that the veteran's PTSD 
symptoms include isolation, sleep disturbance, alienation, 
and hypervigilance.  It was noted that his symptoms had 
increased in severity and had caused marital conflict.

The veteran underwent a VA psychiatric examination in 
September 1998.  He denied suicidal or homicidal thoughts.  
He was able to maintain personal hygiene.  He was oriented to 
person, place, and time.  He had no memory loss or 
impairment.  He denied any obsessive or ritualistic behavior.  
He had normal rate and flow of speech.  He denied panic 
attacks.  He had depressed mood most days.  He denied 
impaired impulse control.  He had decreased motivation.  He 
denied sleep impairment.  The diagnosis was major depression 
with psychotic features.  It was noted that the veteran 
reported his inability to work was due to his back problem 
and that part of his depression was due to his chronic pain 
and inability to work related to the back condition.

Private medical reports show that the veteran was treated for 
psychiatric problems from 1998 to 2001.  A report of 
treatment in 1998 shows Axis I diagnoses of schizophrenia, 
residual type; alcohol dependence; and nicotine dependence.  
A GAF (global assessment of functioning) of 55 was noted.

The veteran underwent VA psychiatric examination in January 
2001.  It was noted that he had been separated from his 3rd 
wife since 1999.  His breath smelled of alcohol.  He was 
generally alert, oriented to person, place, and time.  He 
showed no clear psychomotor retardation or agitation.  His 
speech was spontaneous, perhaps slightly slurred at times, 
but he was understandable throughout the examination.  His 
affect was constricted.  He was not tearful.  His affect was 
non labile.  His thought content centered on problems he had 
in life since being in Vietnam.  He did not appear 
delusional.  His thought processes were coherent.  He 
appeared to be of average intellectual endowment at best.  
His insight into his psychiatric problems was limited.  He 
continued seeing a psychiatrist and using psychotropic 
medication.  His judgment appeared marginal.  The Axis I 
diagnoses were PTSD, chronic and severe; and alcohol abuse, 
ongoing.  The current GAF was 36 for PTSD and alcohol abuse.  
The examiner assign a GAF from 40-44 for the PTSD alone.  In 
January 2001, after the above examination, the examiner 
reviewed the evidence in the veteran's claims folder and 
noted the diagnosis of residual schizophrenia by a private 
psychiatrist, but concluded that the veteran's primary 
psychiatric condition was PTSD.

The veteran underwent a VA psychiatric examination in August 
2001.  He was oriented to time, place, and person.  Thought 
processes were organized and the veteran did have good eye 
contact.  The veteran reporting thinking about suicide or 
homicide, but had never done anything for quite some time.  
He had difficulty remembering things and his memory as very 
patchy.  His speech was somewhat rapid although relevant and 
coherent.  He reported feeling depressed and anxious all the 
time.  The Axis I diagnosis was PTSD.  The GAF was 45.  It 
was noted that the veteran continued to have nightmares, 
flashbacks, and depressed mood.  It was noted that the 
veteran reported using Thorazine because that was the only 
medication that helped him and that he thought about suicide 
but had not done anything.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will 
be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The evidence indicates that the veteran is not working, but 
the evidence as a whole, including the veteran's statements 
at the VA examination in September 1998 and SSA documents 
reveal that the primary disorder causing the veteran's 
unemployability is a non-service-connected back disorder.  
The functional impairment caused by a non-service-connected 
disability may not be considered in the evaluation of the 
PTSD.  38 C.F.R. § 4.14 (2001).

The evidence indicates that the veteran's psychiatric 
condition has been variously classified to include psychoses, 
neuroses, a personality disorder, and alcohol dependence.  A 
neurosis has been demonstrated since his VA psychiatric 
examination in 1996, and was the only diagnosis at the most 
recent VA psychiatric examination in August 2001.  The report 
of that latest examination does not show the presence of a 
disorder other than PTSD, and the Board will consider all of 
the veteran's symptoms noted on the report of that 
examination as manifestations of the PTSD.

The evidence indicates that a GAF of 55 was assigned to the 
severity of the veteran's psychiatric condition in 1998 on a 
private medical report, and that reports of his VA 
examinations in January and August 2001 assigned GAF's of 40-
44 and 45, respectively, for the PTSD.  A GAF of 55 is 
indicative of moderate difficulty in social, school 
functioning or occupational functioning under the provisions 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Third or Fourth 
Edition (DSM IV) that is to be used in the evaluation of the 
veteran's PTSD.  38 C.F.R. § 4.125(a) (2001).  A GAF of 41 to 
50 indicates the presence of serious symptoms or serious 
impairment in social, occupational or school functioning.  
The Board notes that the GAF score of 40-44 includes a score 
of 40, but the overall evidence does not indicate that a GAF 
of 40 or 55 best represents the severity of the veteran's 
social and industrial impairment due to PTSD.  Rather, the 
evidence indicates that a score of 41-44 best represents that 
impairment.

The evidence as a whole indicates that the PTSD has been 
manifested primarily by nightmares and flashbacks of 
experiences in Vietnam, depression, occasional suicidal 
ideation, constricted affect, hypersensitivity, startle 
response, and difficulty with concentration that have 
produced occupational and social impairment with reduced 
liability and productivity since January 1997.  Under the 
circumstances, the Board finds that the evidence supports the 
assignment of a 50 percent evaluation for the PTSD under 
diagnostic code 9411, effective from January 1997.  
Fenderson, 12 Vet. App. 119 (1999).

The evidence does not show PTSD that has produced 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships in order to support the 
assignment of a rating in excess of 50 percent for that 
disorder at any time from January 1997.  Fenderson, 12 Vet. 
App. 119.

The Board finds that the evidence supports the assignment of 
a 50 percent evaluation for PTSD, effective from January 
1997.  Hence, the claim for a higher rating for PTSD is 
granted.


ORDER

A higher rating of 50 percent for PTSD, effective from 
January 1997, is granted subject to the regulations 
applicable to the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

